United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 21-1506
                       ___________________________

        Maikijah HaKeem; Roy Hughes; Jimmy Booker; Jacquard Larkin

                     lllllllllllllllllllllPlaintiffs - Appellants

                                         v.

  Chad Mesojedec, Rehabilitation Therapist Director; Steve Sayovitz, Security
    Manager; Elizabeth Wyatt, Security Counselor; Kevin Schleret, Property
Personnel; Mandy Torgerson, Property Supervisor; Kevin Moser, Facility Director
    MSOP-Moose Lake; Nick Lammi, Rehabilitation Counselor; Scott Benoit,
Program Manager MSOP-Moose Lake; Terry Kneisel, Assistant Facility Director
     MSOP-Moose Lake; Peter Puffer, Clinical Director MSOP-Moose Lake

                     lllllllllllllllllllllDefendants - Appellees
                                      ____________

                   Appeal from United States District Court
                        for the District of Minnesota
                                ____________

                          Submitted: August 18, 2021
                            Filed: August 23, 2021
                                 [Unpublished]
                                ____________

Before SHEPHERD, GRASZ, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.
       Minnesota civil detainees Maikijah HaKeem, Roy Hughes, Jimmy Booker, and
Jacquard Larkin appeal the district court’s1 adverse grant of summary judgment in
their 42 U.S.C. § 1983 action. After a careful review, we conclude that the district
court did not err in granting judgment for the defendants. See Johnson v. Blaukat,
453 F.3d 1108, 1112 (8th Cir. 2006) (grant of summary judgment is reviewed de
novo). Accordingly, we affirm. See 8th Cir. R. 47B.
                        ______________________________




      1
      The Honorable Joan N. Ericksen, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Hildy
Bowbeer, United States Magistrate Judge for the District of Minnesota.

                                        -2-